Mr. Doug Elkins, Director Arkansas Department of Information Systems One Capitol Mall P.O. Box 3155 Little Rock, Arkansas 72203
Dear Mr. Elkins:
I am writing in response to your request for my opinion concerning Act 1227 of 1999 (A.C.A. §§ 25-26-201 to -206), which you state "mandates that information technology purchased by state funds and intended for use by state employees, program participants, and members of the general public shall be accessible to and usable by individuals who are blind or visually impaired." You also reference "Federal Section 508" as containing similar requirements, but which you state "take[s] more physical impairments into account." Your question is whether "compliance with Federal Section 508 constitute[s] compliance with Act 1227 of Arkansas."
RESPONSE
I must decline to render an opinion on your question because the subject matter of your request is currently pending in litigation. See Hartzellv. State of Arkansas et al., Case No. IJ2001-3700 (Pulaski County Circuit Court, Thirteenth Division). It is the staunch policy of my office to decline to issue opinions where the subject matter has been presented to the judicial branch for determination. An answer to your question should be provided through that avenue.
Sincerely,
MARK PRYOR Attorney General